internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-123782-02 date date x state date date year year dear this responds to a letter dated date together with subsequent correspondence requesting a ruling under the internal_revenue_code facts x was incorporated under state law on date x elected to treated as an s_corporation in year state administratively dissolved x because x failed to file a report required by state from year to year x was unaware of the dissolution and continued to file form_1120s u s income_tax return for an s_corporation upon discovery of the dissolution x reincorporated in state on date law and analysis sec_1361 of the internal_revenue_code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides in part that a small_business_corporation must be a domestic_corporation the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law whether an organization is to be taxed as a corporation under the code is determined by federal not state law if the conduct of the affairs of a plr-123782-02 corporation continues after the expiration of its charter or the termination of its existence it becomes an association see 305_f2d_844 ct_cl cert_denied 373_us_923 a corporation is subject_to federal corporate_income_tax liability as long as it continues to do business in a corporate manner despite the fact that its recognized legal status under state law is terminated see 438_f2d_774 3rd cir conclusion based solely on the facts submitted and the representations made we conclude that provided that x qualified as a small_business_corporation under sec_1361 prior to the administrative dissolution under state law x’s status as a small_business_corporation is not terminated by reason of the administrative dissolution and subsequent reincorporation and x will not be required to make a new election under sec_1362 except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely matthew lay acting chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
